Citation Nr: 9916582	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to October 22, 1996, 
for assignment of an increased evaluation of 30 percent for 
residuals, avulsion fracture, anterior tibial spine, left 
knee, recurrent, anterior cruciate ligament tear with chronic 
instability and weakness with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from March 1972 to December 
1975.

This appeal to the Board of Veterans' Appeals (the Board) is 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland.  The 
RO, in pertinent part, granted entitlement to service 
connection for arthritis of the left knee which was included 
in the disability evaluation for the left knee, and granted 
entitlement to an increased evaluation of 30 percent for the 
disability of the left knee effective from October 22, 1996.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for his 
left knee disability on October 22, 1997, following several 
final unappealed rating actions as late as May 1996.

2.  Evidence submitted thereafter in part referred to care in 
and about April 1997, and thus supported that entitlement 
arose prior to the claim and that the claim was filed within 
one year thereof.


CONCLUSION OF LAW

The criteria for an effective date, prior to October 22, 
1996, for assignment of an increased evaluation of 30 percent 
for residuals, avulsion fracture, anterior tibial spine, left 
knee, recurrent, anterior cruciate ligament tear with chronic 
instability and weakness with traumatic arthritis are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999);  38 
C.F.R. § 3.400(o) (2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's original claim for service connection for a 
left knee injury with ligamentous tear and postoperative 
contracture was filed shortly after his separation from 
service in 1975.

In a rating action in May 1976, the RO granted service 
connection for "avulsion fracture, anterior tibial spine, 
left knee, with associated avulsion anterior cruciate 
ligament", from the day following separation from service, 
and assigned a 10 percent rating.  The veteran filed a timely 
Notice of Disagreement (NOD) with the 10 percent rating, and 
a Statement of the Case (SOC) was issued; however, he did not 
thereafter timely pursue it further at that time.

On a VA Form 21-4138, received in November 1977, the veteran 
asked that his disability rating be reevaluated or the claim 
reopened.  Correspondence was sent by VA to the veteran 
informing him that he needed to submit evidence to reopen his 
claim for reevaluation.

In February 1980, a document was received from the veteran's 
representative to the effect that he had been seen as a 
outpatient on February 21, 1980 for his knee.  VA outpatient 
records were received in March 1980 relating to care in 1977 
and 1980.  The veteran also underwent a VA examination in 
April 1980.  

In May 1980 the RO denied entitlement to an evaluation in 
excess of 10 percent for the left knee.  The veteran was so 
informed.


In a VA Form 21-4138, received in August 1983, the veteran 
sought to reopen his claim for increased compensation.  He 
enclosed copies of July 1983 VA outpatient records.  He 
underwent a VA examination in September 1983.  A rating 
action by the VARO in October 1983 continued the 10 percent 
rating for his left knee disorder.  

On February 12, 1992, documents were received from the 
veteran relating to outpatient care at the Bremerton Naval 
Hospital on January 23 and February 18, 1992.  A rating 
action by the VARO in February 1992 denied entitlement to an 
evaluation in excess of 10 percent, and the veteran was so 
informed as well as how he might appeal that decision.

In March 1992, the veteran submitted an NOD with that 
decision on a VA Form 21-4138, in which he asked for 
additional March 1992 VA medical records to be also obtained 
from Seattle.  These records were obtained and he underwent a 
VA examination in May 1992.  In July 1992, the VARO denied 
his claim for an increased rating and he was so informed.

VA clinical records from 1993 show that various clinical care 
was considered and at one point in February 1993, it was 
suggested that surgery might be in order.

A Report of Contact, a VA Form 119 in the file, dated April 
20, 1993, indicates that the veteran had requested [only] a 
copy of his DD-214.  It was sent to him with a cover letter 
dated May 15, 1993.

A VA Form 21-4138, dated December 7, 1995, was received by VA 
on December 11, 1995 in which the veteran sought an increase 
in his 10 percent rating for his left knee disorder.  He 
stated that he had had surgery x 3 on the left knee and had 
been on Workmen's Compensation, an award which would stop 
January 25, 1996.  He indicated that the attached documents 
were self-explanatory.  He also asked for a VA examination.

The aforementioned documents consisted of an Occupational 
Injury Clinic Note from Group Health Cooperative (GHC), dated 
November 10, 1993, reflecting that the veteran had had a left 
knee injury in 1975, but had reinjured the left knee in the 
service of Puget Sound Naval Shipyard (PSNS).  He had 
undergone reconstructive surgery in April 1993 and since that 
time had had further care as stated.  Another document was 
entered into the file, dated December 21, 1993, from the 
Department of Labor to the veteran, showing the award of 
workmen' compensation benefits for the partial use of his 
left leg from November 10, 1993 to January 25, 1996.  

VA outpatient records from 1992 and 1993 were entered into 
the file.  

The veteran underwent a VA examination in April 1996, report 
of which is of record.

A rating action by the RO in May 1996 increased the rating 
for the veteran's left knee from 10 to 20 percent from 
December 11, 1995, the date of receipt of the veteran's claim 
for increase.  The veteran was so informed by a VA letter 
dated June 10, 1996.  A timely appeal was not filed 
therefrom.

A VA Form 21-4138 dated on October 22, 1997, was received 
from the veteran by VA on that same date, seeking re-
evaluation of his service-connected left knee disability.  He 
stated that he had had to retire on disability.  He referred 
to attached documents reflecting his retirement status.

A document was attached dated in October 1997 regarding 
approval of his application for disability retirement, along 
with a letter dated in June 1997 from the GHC reporting his 
physical condition.  It indicated that in addition to the 
prior left knee injuries, the veteran had seriously reinjured 
the left knee in April 1997.

The veteran submitted another VA Form 21-4138, received by VA 
on November 12, 1997.  

VA acknowledged receipt of his claim, and informed the 
veteran that he should provide additional evidence.

The veteran thereafter submitted private clinical reports 
including from GHC for left knee care in 1975 and 1997.  He 
also submitted a VA Form 21-8940 with regard to his 
employment and related facts.  He indicated that he had 
become too disabled to work on October 15, 1997 as a result 
of injury requiring hospitalization on April 26, 1997.

The veteran underwent a VA examination on December 5, 1997, a 
report of which is of record.

In a VA Form 21-4138, dated December 31, 1997 and received on 
that same date, the veteran stated that he wished to amend 
his claim for increase in his service-connected left knee 
condition to include arthritis in the left knee as secondary 
to his left knee condition.  

Duplicates were received of the clinical information cited 
above with regard to private care in 1975 and 1997.

In April 1998 the RO granted an increased rating from 20 to 
30 percent for the veteran's aggregate left knee disability, 
recharacterized as residuals, avulsion fracture, anterior 
tibial spine, left knee, recurrent, anterior cruciate 
ligament tear with chronic instability and weakness with 
traumatic arthritis, effective from October 22, 1996.  The 
rating action noted that the claim had been received October 
22, 1997, and the date assigned for the increase reflected 
one year prior thereto.

In July 1998, on a VA Form 21-4138, the veteran filed a NOD 
with the date of October 22, 1996 having been selected by the 
RO for the effective date of the increased evaluation of 30 
percent for his left knee disability.  He stated that per the 
statement of October 1997 from GHC, the date assigned should 
be March 1993.  



Criteria

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred or 
the date of the claim, whichever is later.  However, the 
effective date will be the date it is factually ascertainable 
that an increase in disability occurred only if the claim is 
received within 1 year of such date; otherwise, the effective 
date will not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has provided guidelines in that regard in Wells v. 
Principi, 3 Vet. App. 307 (1992) and Crawford v. Brown, 5 
Vet. App. 33, 35 (1993).  Moreover, in Hazan v. Gober, [10 
Vet. App. 511, 519 (1997)], the Court stated that the only 
cognizable increase for this purpose was the one to the next 
disability level.

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later. 38 C.F.R. § 3.400(b)(2)(i).

It is also noteworthy that the Court has found that Board 
decisions as to the date when a claim was filed in order to 
determine entitlement to an earlier effective date, are 
factual determinations.  See 38 U.S.C.A. § 5110; Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); Hanson v. Brown, 9 
Vet. App. 29, 32 (1996); Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  





The Court has found this to mean that there must be a 
plausible basis for the factual determinations of the Board 
[i.e., with the Court reviewing the factual determination 
using a "clearly erroneous" standard] even if the Court might 
not have reached the same determination.  See KL v. Brown, 5 
Vet. App. 205 (1993); Costa v. West, 11 Vet. App. 102, 105 
(1998); Stewart v. Brown, 10 Vet. App. 15, 17 (1997); 
Fleshman v. Brown, 9 Vet. App. 548, 551 (1996), aff'd 138 
F.3d 1429 (Fed. Cir. 1998); and most recently, Lalonde v. 
West, No. 97-841 (U.S. Vet. App. May 11, 1999).

Other guidelines are set forth with regard to informal 
claims.  These are not pertinent to this claim except in that 
they require that the claim must clearly identify the benefit 
sought.  38 C.F.R. §§ 3.155(a), 3.157, 3.400 (a), (b).  See 
also Padgett v. Brown, 4 Vet. App. 247 (1993); Dunson v. 
Brown, 4 Vet. App. 327, 329-30 (1993); Crawford v. Brown, op. 
cit.

38 U.S.C.A. § 5110 requires that an application for benefits 
must be filed.  This regulation and 38 C.F.R. § 3.400(o)(2) 
are dispositive of the question of an effective date of an 
award of an increased rating.  See Quarles v. Derwinski, op. 
cit.  Under 38 C.F.R. § 3.155, there must be communication or 
action indicating an intent to apply for such identified 
benefits.  See also Dunson v. Brown, op. cit.   The Court has 
established guidelines in that regard as well.

In general, 38 U.S.C.A. § 5110(b)(2) [in coordination with 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) and 38 U.S.C.A. § 7104] 
requires that the Board look to all communications in the 
file that may be interpreted as applications or claims, 
formal and informal, for increased benefits and, then, to all 
other evidence of record to determine the "earliest date 
which", within the year prior to the claim, the increase in 
disability was ascertainable.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).





Analysis

The Board has found the veteran's claim for an earlier 
effective date for an increased rating for his left knee 
disability to be well-grounded within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds that the veteran 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding that claim have 
been properly developed.

As has been noted by the Court on numerous occasions, the 
question of entitlement to an earlier effective date is one 
which boils down to a question of fact.  The Board (and VA in 
general, for that matter) is required to sustain the decision 
in a reasonable and responsible manner.  The criteria have 
been set forth in detail above.  

In this case, which is in some ways unique, there are two 
particular avenues of approach which are legitimately 
applicable.  Although the Board concurs with the decision of 
the RO to reject one of these in favor of another which is an 
undeniably more liberalized treatment of the case, it would 
seem fully appropriate to address the issue so that the 
veteran is fully apprised of the possible, perhaps less 
desirable legal alternative(s), from his point of view.

In the first instance, the veteran's service terminated in 
1975, and his original service connection claim was filed 
shortly thereafter and did not include "arthritis of the left 
knee".  In a document received by VA on December 31, 1997, 
the veteran filed a claim to amend his then pending claim for 
an increased evaluation for his left knee disability by 
adding a claim for entitlement to service connection for 
arthritis of the left knee.  



This was the initial claim in that regard, and was well 
beyond a year following separation from service.  The rating 
action which granted that claim was the same one which also 
assigned the 30 percent rating for the aggregate left knee 
disability, a determination which was in fact clearly 
premised on the fact [and so stated thereon] that additional 
service connection had been granted for "traumatic 
arthritis".  

Thus, if one were to apply the criteria of 38 C.F.R. § 3.400 
most literally, the increased rating based on the added 
factors of heretofore nonservice connected disability (i.e., 
arthritis) would be assignable no earlier than the date of 
the claim for that segment of the service connected 
disability then so claimed, namely December 31, 1997.

Nonetheless, the RO chose to adhere to a less harsh standard, 
and select an alternative date, namely the filing of the 
veteran's claim for an increased evaluation in general.  

In that instance, the veteran filed a claim [following prior 
final denials on which he did not file timely appeals, all of 
which are clearly delineated above to include the most recent 
in May 1996] to reopen which was received by VA on October 
22, 1997. 

Parenthetically, there is a parallel argument raised briefly 
by the veteran and carried forth at the RO level by his 
representative that VA had an obligation to notify him to 
file a formal application for increased benefits (after he 
had been told in February 1993 by VA that he should probably 
have knee surgery).  It is in that regard that it is argued 
that the effective date of the increased award should be 
March or April 1993 (or as presumably misstated, April 1994) 
when he did have surgery elsewhere (or some other date when 
he had such care).  




On the contrary, the veteran was well aware of the 
requirements for filing a claim, as he had done it repeatedly 
in the past.  Concomitantly, in keeping with various Court 
cases as well as common sense, there is no reasonable basis 
for finding that there was any incumbent obligation on VA to 
further solicit a claim or even otherwise send the veteran 
anything for filing a claim regardless of whether VA had 
suggested that one (or, it should be noted in this case, 
multiple) therapies might at some future date include 
surgery.  This would be true whether or not the veteran in 
fact was thereafter scheduled for some such care elsewhere.  

Alternatively, in that regard, even a so-called formal claim 
[including on a VA form provided for that purpose] would have 
been unnecessary, since within the parameters of various 
regulations, an informal claim could have sufficed.  However, 
it is not argued that either was ever filed or even 
contemplated.  

Neither it is argued that VA ill-informed him, nor is it 
alleged that such played any role in his claim.  See, i.e., 
Walker v. Brown, 8 Vet. App. 356 (1995) in comparable 
circumstances such as when it was alleged that there had been 
actual erroneous advice by VA; or numerous other cases cited 
in a recent nonprecedential decision with regard to tolling 
of finality in prior decisions and advice and obligations on 
part of VA, see Diliberti v. West, No. 97-2153 (U.S. Vet. 
App. Mar 9, 1999).

Specifically, the record does not sustain that anything in 
the period following the May 1996 rating action [which 
increased the rating from 10 to 20 percent, based on an 
effective from the date of receipt of his claim therefor, 
namely December 11, 1995] would have constituted in any 
manner an informal claim, nor has the veteran claimed such.  
[Moreover, neither has he shown nor even argued that there 
was error in those decisions in and prior to May 1996, nor 
has he submitted new and material evidence in regard to such 
determinations.]


After filing his claim in October 1997, the veteran 
thereafter provided documentation with regard to increased 
disability during the interim and relating primarily in 
pertinent part to care following an industrial accident 
involving the same left knee in the Spring of 1997, with 
collateral documentation referring to his disability 
retirement in that same time frame.  In addition thereto, the 
RO considered the results of a comprehensive VA orthopedic 
examination which was conducted in December 1997. 

The assignment of the increased rating from 20 to 30 percent 
was premised on the aggregate evidence to include the 
extensive December 1997 VA examination report.  Thus, in 
accordance with regulations, had the April evidence been 
inadequate to assess the disability picture, the RO could 
conceivably have determined that the rating might be 
commenced on the date of claim, namely October 22, 1997.  

However, after assessing the clinical evidence presented, the 
RO noted that some of the clinical evidence [i.e., the 
reports of care from April 1997 and thereafter] submitted to 
support that claim for an increase predated it, and that the 
claim had been filed within a year of the evidence which 
sustained the findings.  Accordingly, it was determined that 
the tenets of 38 C.F.R. § 3.400 had been substantially 
fulfilled and thus the effective date might be reasonably 
assigned effective from one year prior to the receipt of the 
date of claim.  [It is noteworthy that again, nothing in the 
file would support that any interim or prior informal claim 
had been received in that regard, nor is it argued to the 
contrary.]  

It is not any historical reference within the clinical 
evidence submitted as to care in 1997 that is pivotal or even 
relevant, i.e., when the veteran first hurt his left knee, or 
had received previous care, or had experienced unrelated work 
injuries, etc., but the nature of the clinical evidence 
essentially concurrent with (and in this case, no more than a 
year prior to) the reopened claim.  

It is also irrelevant what theoretically might or might not 
have been suggested by any caregiver as to alternative 
treatment, absent documentation that such care was instituted 
and most importantly, that a claim was filed in association 
therewith

In this case, the RO elected to resolve all doubt in the 
veteran's favor, and assigned the increased evaluation for 
the maximum of one year prior to the receipt of his claim for 
same, pursuant to 38 C.F.R. § 3.400.  

In summary, the October 22, 1996 assigned as the date for the 
increased rating of 30 percent for left knee impairment is 
not only the date which may be soundly justified under 
pertinent regulations as being fully and factually accurate, 
it is concomitantly the most generous.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998).


ORDER

Entitlement to an effective date, prior to October 22, 1996, 
for assignment of an increased evaluation of 30 percent for 
residuals, avulsion fracture, anterior tibial spine, left 
knee, recurrent, anterior cruciate ligament tear with chronic 
instability and weakness with traumatic arthritis, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

